ON PETITION FOR REHEARING.
Appellant insists that the trial court committed reversible error in admitting in evidence Exhibits A to J. The record discloses that, while appellee was testifying, certain 5.  plants were exhibited to and described by him. Some of these plants were in a healthy condition. Others showed the effect of being infested by red spiders. When and as Exhibits A to H were shown the witness, he was interrogated as to each of them, and, before the witness was cross-examined, each of them without objection was admitted in evidence. The witness was later cross-examined as to each exhibit. On re-examination, Exhibits I and J, which were other plants, one being healthy and the other showing the effect of the spider, were described, and the cause of the diseased condition of the one explained to the jury. Appellee was fully cross-examined as to Exhibits I and J. The only conclusion that can be drawn from the record is that each of these exhibits was before the jury at the time the witness was being interrogated. After I and J had been described by the witness, they were formally admitted in evidence, and, at the same time, Exhibits A to H were again formally offered, and, over appellant's objections, all of said exhibits were introduced in evidence. These exhibits are not, and of course could not be, certified to this court as a part of the record. The jury may have been allowed to inspect them, although the record does not show that fact. With this record before us, we again hold that no reversible error is shown in the admission of these exhibits.
Appellee in rebuttal was asked the amount of taxes paid by him in the spring of 1924. Appellant objected to this evidence 6.  on the ground it was not rebuttal; the objection being overruled, the witness *Page 594 
said he paid between $800 and $900. No question as to the materiality and competency of the evidence is presented. The fact that it was admitted in rebuttal does not warrant a reversal.
Rehearing denied.